Title: To Alexander Hamilton from Gouverneur Morris, 26 January 1801
From: Morris, Gouverneur
To: Hamilton, Alexander



Washington 26 Jany 1801
Alexander Hamilton Esqr.New York
Dear Sir

I have now lying before me your Letter dated the  instant. It contains important facts with many of which I had previously become acquainted but I dare not communicate the Contents because the Idea that two States will on a second Ballot come over forms already a Reason with the federal Members in the House of Representatives for supporting Mr Burr. They now seriously and generally after much Advisement prefer that Gentleman to Mr. Jefferson. They consider the Candidates as equal in Worth or (if you like the other Mode of Expression best) as equally void of it with this Difference that Mr Burr’s Defects do not arise from Want of Energy and Vigor. They beleive that to Courage he joins Generosity and cannot be branded with the Charge of Ingratitude but they consider Mr. J. as infected with all the cold blooded Vices and as particularly dangerous from the false Principles of Government which he has imbibed. They look moreover with Abhorrence at a Chief Magistrate of America who shall be the Slave of Virginia. They consider it as indisputable that immediately upon Mr. Burr’s Election he will be abandoned by many of the southern Demagogues. And however they may be mistaken in other Points in this I believe they are right. On counting over the Senate after March next it appears that out of thirty two there will be fifteen of each Party with two feeble Members on whom no Dependence can be placed. Under these Circumstances it is conceived that Mr. Burr will be able to decide as Vice President all questions in that Body and of Course that the Appointment to all Offices will be compleatly in the Hands of Messrs J. & B. The Majority in the House of Representatives will be clear of Course the Legislative authority must be alike unchecked and subject to their Control. It seems to be certain on the other hand that if the ancient Dominion be depriv’d of her favorite Chief, she will continue her Opposition to Government and that several of her Dependants will join her of Course that the federal Men if United can decide during the next two years Administration. They beleive moreover that whatever may be Mr Burr’s conciliatory Disposition it will be impossible for him to aswage the Resentment of the Virginians who will consider his Acceptance as a Treachery, for Virginia cannot bear to see any other than a Virginian in the President’s Chair. You know my opinions but I beleive unless Something new turns up Mr. J. will not be chosen.
